Exhibit 99.1 Investor Contact: Hayden Communications, Inc. Jeff Stanlis, VP of Communications (602) 476-1821 jeff@haydenir.com Press Release For Immediate Release Medical Device Inventor Mark W. Kroll, PhD Joins NewCardio as Chairman of the Board SAN JOSE, CALIF. (March 19, 2008) – Business Wire – NewCardio, Inc., (OTC BB: NWCI) acardiac diagnostic and services company, announced today that Mark W. Kroll, PhD, FACC, FHRS, a pioneer in the field of electrical medical devices, has been elected Chairman of NewCardio’s Board of Directors, effective immediately. Dr.
